     The Law Office of Olaf W. Hedberg
 1   Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
 2   Sacramento, California 95814
     (916) 447-1192 office
 3   ohedberg@yahoo.com
 4

 5

 6
          IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
 7
                                               CALIFORNIA
 8

 9

10                                                    Case Number: 20-CR-25 WBS
     THE UNITED STAES OF AMERICA
11                                                    STIPULATION AND ORDER
     V.
12                                                        Date: April 6, 2020
     FERNANDA AYALA ZAMORA                                Time: 9:00 am
13   LUIS HERNANDEZ-GUZMAN                                Judge: Hon. William B. Shubb
14

15

16                  Plaintiff United States of America, by and through its counsel of record, and the
17   Defendants, by and through each counsel of record, hereby stipulate as follows:
18          1.      Attorneys Hedberg and Sinha need additional time to review discovery and needs
19   time to review it with his client. Attorneys Hedberg and Sinha have recently been appointed to
20
     represent his respective client in this matter and need further time to review the discovery and
21
     work with them. Also, Attorneys Hedberg and Sinha have had technical issues viewing several
22
     items of discovery recently.
23
            2.      By this stipulation, the parties now move to continue the status conference until
24
     June 22, 2020 at 9:00 am, and to exclude time between April 6, 2020, and June 22, 2020, under
25
     Local Code T4. Plaintiff does not oppose this request.

                                                      1
 1          3.      The parties agree and stipulate, and request that the Court find the following:

 2          a.      The government has provided discovery associated with this case.

 3          b.      Counsel for the defendant desires time to consult with his client, to review the
 4   current charges, to conduct investigation and research related to the charges, to review and copy
 5   discovery for these matters and to discuss potential resolutions with his client.
 6          Counsel for the defendant believes that failure to grant the above-requested continuance
 7   would deny him the reasonable time necessary for effective preparation, taking into account the
 8   exercise of due diligence.
 9
            d.       The government does not object to the continuance.
10
            e.      In addition, on March 17, 2020, this Court issued General Order 611, which
11
            suspends all jury trials in the Eastern District of California scheduled to commence
12
            before May 1, 2020. This General Order was entered to address public health concerns
13
            related to COVID-19. While this order relates to the public health concerns cited by
14
            General Order 611 and presented by the evolving COVID-19 pandemic, an ends-of-
15
            justice delay is particularly apt in this case because counsel have been encouraged to
16
            telework and minimize personal contact to the greatest extent possible. It will be difficult
17
            to avoid personal contact should the hearing proceed. In addition, the defendants have not
18
            filed waivers of personal appearance for status conferences under Rule 43, and therefore
19
            the Marshals, and court security officers will need to be present to provide security for
20
            the hearing. This will increase potential exposure to COVID-19.
21
            f.      Based on the above-stated findings, the ends of justice served by continuing the
22
     case as requested outweigh the interest of the public and the defendant in a trial within the
23
     original date prescribed by the Speedy Trial Act.
24

25


                                                      2
 1          g.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2   et seq., within which trial must commence, the time period of April 6, 2020, to June 22, 2020,

 3   inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
 4   because it results from a continuance granted by the Court at defendant’s request on the basis of
 5   the Court's finding that the ends of justice served by taking such action outweigh the best interest
 6   of the public and the defendant in a speedy trial.
 7          4. Nothing in this stipulation and order shall preclude a finding that other provisions of
 8   the Speedy Trial Act dictate that additional time periods are excludable from the period within
 9
     which a trial must commence.
10
     IT IS SO STIPULATED
11
     Dated: March 30, 2020
12
     Respectfully submitted
13
     /s/ Olaf W. Hedberg                                                /s/James Conolly
14   Olaf W. Hedberg                                                      James Conolly
     Attorney for Fernanda Jasmin Ayala Zamora                     Assistant United States Attorney
15

16   /s/ Christina Sinha
     Christina Sinha
17   Attorney for Luis Hernandez-Guzman
18

19

20

21

22

23

24

25


                                                      3
 1                                               ORDER
 2

 3          GOOD CAUSE APPEARING, it is hereby ordered that the April 6, 2020 status
     conference be continued to June 22, 2020 at 9:00 a.m. I find that the ends of justice warrant an
 4
     exclusion of time and that the defendant' need for continuity of counsel and reasonable time for
 5
     effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
 6   FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
 7   Local Code T4 from the date of this order to June 22, 2020.

 8
     IT IS SO ORDERED.
 9

10   Dated: April 1, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     4
